Citation Nr: 1801453	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  13-12 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for multiple myeloma.


ATTORNEY FOR THE BOARD

S. S. Mahoney, Associate Counsel 












INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1989 to September 1993, with additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Navy Reserve from 1995 to 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction over the appeal has since been transferred to Roanoke, Virginia RO.

In an April 2013 statement, the Veteran revoked representation by the Disabled American Veterans.  See 38 C.F.R. § 14.631(f)(1).  He is currently unrepresented.

In February 2014, the Board denied the Veteran's claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2015, the Court issued an order granting a Joint Motion for Remand (JMR), vacating the Board's decision and remanding the case back to the Board.  In July 2015, the Board remanded the issue on appeal for further development.  

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is again required, because the Veteran's periods of ACDUTRA and INACDUTRA have not been verified pursuant to the July 2015 Board remand.  Additionally, May 2016 Memorandums from the VA Records Management Center (RMC) note a request from the AOJ for service treatment records.  Notably, there was no request for military personnel records, as specifically requested by the Board in the prior remand.  The AOJ also sought records from the Veteran's Reserve command unit (VAW-78), but consistently received returned mail.  In this regard, in a June 2017 statement, the Veteran reported that command unit VAW-78 had been decommissioned.  Further, other appropriate records sources were not contacted to obtain records concerning his exposure to ionizing radiation.  Accordingly, based on lack of compliance with the prior remand directives, such actions must be completed on remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Any outstanding VA and private treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records.

2. With any necessary assistance from the Veteran, obtain any outstanding pertinent private treatment records.

3. Verify all periods of ACDUTRA and INACDUTRA during the Veteran's service with the Navy Reserve from 1995 to 2005.  A written report should be prepared detailing the beginning and ending dates of each period of ACDUTRA and INACDUTRA, to the extent possible.  Retirement points will not suffice in this regard.

4. Obtain complete service personnel records from the Veteran's Navy Reserve service from the appropriate repository.  Please note that prior requests to the RMC in this regard only requested service treatment records, and that the Veteran has reported that command unit VAW-78 had been decommissioned.  

5. Then request any available records concerning the Veteran's exposure to ionizing radiation, including any DD Form 1141, for all periods of active service, to include Reserve service.  Any such records obtained must be forwarded to the Under Secretary of Health for preparation of a dose estimate, and then any further development as required under 38 C.F.R. § 3.311.

6. Then, after taking any additional development deemed necessary, readjudicate the claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




